Citation Nr: 1109639	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a low back disorder, to include L4-5 herniation with possible right L-5 nerve impingement and L5-S1 mild broad based bulge. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2003 to February 2004, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the Veteran's low back disorder and assigned a 10 percent disability rating, effective May 12, 2005, the date of the Veteran's claim. 

The issue of entitlement to service connection for a skin disorder, to include as due to undiagnosed illness, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Written Brief Presentation dated February 17, 2011,  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected low back disorder.  He stated in his August 2007 substantive appeal that his chronic back pain, inflammation, and flare-ups have increased in severity since he was first granted service connection in January 2006.  He explained that his flare-ups have increased in frequency from once a month to four times a month.

The most recent VA examination addressing the Veteran's service-connected spine disorder was conducted in October 2005.  It has now been more than five years since the Veteran was last evaluated and a matter critical to the adjudication of initial rating claims is identifying the level of disability which corresponds with various stages of the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (adjudication of the claim should include consideration of whether a "staged rating," the assignment of different ratings for distinct periods of time, is appropriate based on the facts found).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's service-connected back disorder would prove helpful in adjudicating the merits of the claim, as essentially it is contended that the condition has increased in severity since last evaluated in 2005.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's low back disorder.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, it appears that potentially relevant private medical records have not been obtained by the RO.  Specifically, Dr. Gregory Stidham, M.D. provided a statement dated in February 2004 indicating that the Veteran was seen by him on January 19, 2004.  In addition, in June 2009 the Veteran submitted evidence showing that he receives treatment for his back at Southeastern Spine Specialists.  On remand, the RO should make arrangements to obtain the Veteran's complete treatment records from these providers.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment, and records of his VA care, dated since May 2005, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records for his low back disorder from the Tuscaloosa, Alabama, VA treatment facility, dated since May 2005.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Gregory Stidham, M.D. and from Southeastern Spine Specialists.  Any response received should be memorialized in the Veteran's claims file. 

3.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary tests should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected low back disorder, to include L4-5 herniation with possible right L-5 nerve impingement and L5-S1 mild broad based bulge.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

